Case 2:18-cv-00086-SJF-AKT Document 36 Filed 09/10/19 Page 1 of 1 PageID #: 232



                                                         MOSER LAW FIRM, P.C.

                                                      September 10, 2019

VIA ECF

Hon A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:    Scott v. Whole Foods, 18-cv-0086
       Extension of time to Serve Dwayne Scott With Order to Show Cause

Dear Judge Tomlinson:

        I represent the Plaintiffs in the above captioned matter. I write to request an extension of
time to serve Mr. Dwayne Scott personally with this Court’s Order To Show Cause dated
September 4, 2019.

        Mr. Scott is no longer residing at the last known address on file. On September 5, 2019
we requested that our investigator, Terrier Claims Services, locate Mr. Scott. Today I spoke with
a representative of Terrier Claims and was informed that a report has been prepared and will be
reviewed and furnished shortly.

        For this reason, I respectfully request leave to serve Mr. Scott at the address furnished by
the investigator either personally or by substituted service on or before September 17, 2019.

                                                      Respectfully submitted,

                                                      Steven John Moser
                                                      Steven John Moser
                                                      smoser@moseremploymentlaw.com




                    3 School Street, Suite 207B 516-671-1150
                   Glen Cove, New York 11542 moseremploymentlaw.com
